Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group 1600, Art Unit 1623.  
Detailed Action
The Abstract of the Disclosure is objected to because it does not meet the requirement of the MPEP for US application.  Correction is required.  See MPEP §608.01(b).  
Applicant is reminded of the proper content of an abstract of the disclosure.  
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.”  Exemplifications of a species could be illustrative of members of the class.  For processes, the type of reaction, reagents and process conditions should be stated, and generally illustrated by a single example unless variations are necessary.  Applicant is respectfully reminded that abstracts are limited to a maximum of 250 words in a single paragraph by the MPEP.  
Complete revision of the content of the abstract is required on a separate sheet.  The instant Abstract does not provide clear guidance indicating what the present claims have been directed to because the “Effector” has not been identified with any potion of a chemical structure of at least one complete molecule being claimed.  
Claims 16 and 19 have been cancelled, claims 3-8, 10, 12-13, 17-18 and 20-21 have been amended, the disclosure has been amended at page 1, and no new claims have been added as per the preliminary amendments filed August 3, 2020.  One Information Disclosure Statement (1 IDS) filed October 27, 2020 has been received, annotated, and made of record.  
Claims 1-15, 17-18 and 20-21 remain under examination in the case.  
X at line y, the line number “y” is determined from the claim as previously submitted by applicant in the most recent response including 
The disclosure is objected to because of the following informalities: 
At disclosure page 5, lines 15 and 20, the term “Each” is improperly capitalized.  
At disclosure page 26 at line 7, the definition of variable M2 is superfluous because no such variable is present in the accompanying chemical structures.  Therefore, deletion is respectfully requested.  
In the disclosure beginning at page 78, the chemical; syntheses disclosed appear to each have not included chemical process yields; all are incompleteness issues.   
At disclosure page 84, the term “MeOD” appears to be incorrect. Did Applicant intend the term to read -- CD3-OD --?  See also page 85 at line 2, and page 89 at line 7, wherein the same issue reoccurs.  
At disclosure page 95 at line 34, the tem “lines” is erroneous because only a single example has been disclosed.  Deletion is respectfully requested.  Additional data may be submitted by filing one or more declarations filed under 37 CFR §1.132.  
Appropriate correction is required.  
35 U.S.C. §101 reads as follows: 
    “Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.”  
Claims 1, 3-4, 6, 9 and 12-13 are rejected under 35 U.S.C. §101 because the claimed compounds lack an operable utility.  
1 at lines 20 and 21, line 26, lines 29-30, and lines 38-39, the terms “alkoxy” and “1-3 halo” includes alpha halogenated alkoxy substituents, (e.g. R-CH(halo)-O-) a class if substituent notoriously well known in the art to be exceptionally reactive in the presence of water or other nucleophilic substances including other nucleophilic substituent groups in the molecule being synthesized, an almost certain circumstance causing the generation  of undesired polymeric side products.  Deletion of these structural alternatives is respectfully suggested.  See also claims 3, 4, 6, 9 and 12-13 wherein the same issue reoccurs.  
Claims 17 and 21 are rejected under 35 U.S.C. §101 because the claimed method of treatment wherein “prophylaxis” or “prophylactically useful” have been asserted lack a demonstrated utility or operable utility.  
In claim 17 and 21 the term ““prophylaxis” implies -- prevention --, an assertion not demonstrated by any medicinally relevant specific embodiments within the instant disclosure.  Applicant is respectfully reminded that claims directed to -- prevention --, or the verbal equivalents thereof, require a showing of efficacy like that required for vaccines.  
Claims 1-15, 17-18 and 20-21 are rejected under 35 U.S.C. §112(a) because the specification, while being enabled for a few examples disclosed herein in the area of chemical syntheses of working examples but only a single working medicinal example (treatment of squamous cell carcinoma), does not reasonably provide enablement for the vast arrays of non-exemplified chemical synthesis examples and associated medicinal treatment exemplifications, or any method of medicinal diagnosis including methods of identifying the presence of a tumor in a host followed by administration of any medicinal compound.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  
The fundamental issue here is whether practicing the full scope of the instant invention is possible without undue experimentation.  As provided for in In re Wands (858 F.2d 731, 737; 8 USPQ 2d 1400, 1404 (Fed Cir. 1988) the minimum factors to be considered in determination of whether a conclusion of “undue experimentation” is appropriate are as follows:  
A.  The breadth of the claimed subject matter:  Then instant claims are excessively broad in view of the instant claimed subject matter because the scope of the claimed active ingredients is vast when compared with the scope of specific exemplifications actually synthesized, and the only neoplastic disease condition disclosed to have been effectively treated by a compound of the instant disclosure is squamous cell carcinoma, a skin cancer. 
B.  The nature of the claimed subject matter:  This factor has been addressed in the first paragraph of this analysis.  .  
C.  The state of the prior art:  The instant prior art of record includes a single reference that is owned by the same applicant and also reads on the instant claimed subject matter.  Additional references have also been identified that appear to read on the instant claimed subject matter.
D.  The level of one of ordinary skill:  One of ordinary skill would be expected to be knowledgeable concerning how to make the instant claimed prodrugs of the well-known medicinal compound gemcitabine, and also how to test new candidate gemcitabine prodrugs for medicinal activity.  
E.  The level of predictability in the art:  In view of the relatively small number of relevant prior art references of record, the instant art area has been found to be unpredictable. 
F.  The amount of direction provided by the applicant:  The instant disclosure has provided a number of synthetic examples that disclose how to synthesize the gemcitabine prodrugs claimed herein, but has only provided a single disclosure of how to administer a compound to treat a single neoplastic disease condition, namely squamous cell carcinoma.  
G.  The existence of working examples:  This factor has been addressed in the previous paragraph of this analysis.  
H.  The quantity of experimentation needed to make or use the claimed subject matter based on the content of the disclosure has been found to be excessive based on the above analysis.  
Claims 1-15, 17-18 and 20-21  are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant is respectfully requested to note that reliance on disclosure definitions is only acceptable if said definitions comply with 35 U.S.C. §112(b).  
In claims 1-5, 7-8, 10, 12-13 and 15  at lines 1, 2 and /or 3, and in claim 6 at line 13, claim 9 at line 14, and claim 14 at line 18, the terms “ester,” “amide,” solvate” and “stereoisomer” are directed to incompletely defined subject matter wherein the intended chemical and structural identities of each has not been defined in the claim, rendering each of the claims lacking in adequately defined metes and bounds.   See also claims 17 and 21 wherein only the first three cited terms have been provided.  
In claim 1 at lines 7 and 40-42, in claim 5 at lines 6-7, and in claim 6 at lines 24-26, the term “Effector” and the terms “part of” and “derivative” (two or three repeats referring to “gemcitabine” derivatives) are incomplete because the particular chemical structures intended have not been defined in any of the cited claims.  See also claim 10 at lines 3-10 wherein “Effector” is also incompletely defined.  
In claim 7 at lines 3-31, the term “Effector” is defined in detail, but these definitions render the claim lacking in proper antecedent basis because these limitations are not found in the clam depended from.  Incorporation of this claim into claim 1 is respectfully requested.  
In claim 1 at line 12, the term “carbon” is errono9ues and should be amended to read -- CH --.  
In claim 1 at line 18, the term “heteroaryl” is incomplete because the heteroatoms and the rings implied have not been defined in the claim.  See also claim 7 wherein the same issues reoccur four times.  
In claim 1 at lines 35 and 36, the terms “thioether” and “tetrazole” are technically erroneous because they are both directed to compounds, not to substituents.  See also this claim at line 36 wherein the terms “carboxylic acid,” “ester” and “amido” are either directed to compounds or are incompletely defined or both.  
In claim 1 at line 37, the term “sulfoxy” is repeated.  Cancellation of one term is respectfully requested
In claim 1 at line 37 the terms “sufinyl” and “phosphonooxy” appear to be misspellings of technical terms.  A clarifying amendment is respectfully requested. 
In claim 1 at lines 31-39, the term “substituted” has been repeatedly provided but with no definition of what substituents are intended, an incompleteness issue at each occurrence.  See also claims 3-4 wherein this issue reoccurs.  
In claim 4 at line 3, the term “fluro” is misspelling of --fluoro --.  
In claim 7 at line 20, the term “heteroarylalkyl” ” is incompletely defined as to the ring size and the location of heteroatoms and the identity of the heteroatoms, three incompleteness issues. 
In claim 7 at line 29, the term “alxoxyaryl” may be a misspelling of -- alkoxyaryl” or possibly something else. A clarifying amendment is respectfully requested.  
In claim 7 at line 31, the term “heterocycloalkyl” is incompletely defined as to the ring size and the location of heteroatoms and the identity of the heteroatoms, three incompleteness issues.  See also claim 9 wherein the same issues reoccur. 
In claim 10 at line 10 and claim 11 at line 2, the term “Na+” is erroneous and should be amended to read -- Na+ --.  
In claim 15 at line 1, the claim appears to have been intended to be directed to “pharmaceutical composition,” suggesting that the quoted term should be a replacement for the term “composition” at line 1.  
In claim 15 at lines 1 and 3, the terms “claim 1” and “to any of the above claims” are claim dependencies in conflict.  Appropriate amendment to address this conflict is respectfully requested.  
In claim 17 at line 3, the term “proliferative condition” is not ade2autley defined and therefore renders the instant claim indefinite because it lacks adequately defined metes and bounds.  
In claim 18 at lines 2-4, the term “proliferative condition” is inadequately defined by a laundry list of “cancer” disease genuses none of which is a single disease condition.  
The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent.  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornam, 686 F. 2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir 1985); and In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(b) and (c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 C.F.R. §1.78(d).  
Effective January 1, 1994, a registered attorney or agent or record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. §3.73(b).  
Claims 1-15, 17-18 and 20-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13,15-18 and 23-25 of copending Application No. 16/967,049 (see PTO-892 ref. A is the PgPubs equivalent).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of treatment and the alleged active ingredients are directed to substantially overlapping subject matter.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.  
Claims 1-15, 17-18 and 20-21 of this application conflict with claims 1-13, 15-18 and 23-25 of U. S. Patent Application 16/967,049.  37 CFR §1.78(b) provides that where two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications (emphasis added).  See MPEP §822.  
Claims 1-15, 17--18 and 20-21 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13, Everett et al. ‘060 (PTO-892 ref. C; US 9,919,060.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the method of treatment and the alleged active ingredients are directed to substantially overlapping subject matter.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 or §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
“A person shall be entitled to a patent unless - 
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or  
(a)(2) the invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the filing date of the claimed invention.”  
Claims 1-15, 17-18 and 20-21 are rejected under 35 U.S.C. §102(a)(1) and/or (a)(2) as being anticipated by Everett et al. ‘060 (PTO-892 ref.; US 9,919,060).  .  
Applicant is referred to the ‘060 reference at claims 1-13 wherein the “Effector” is defined as “gemcitabine”  and therefore is found to have anticipated the instant claimed matter.  
No claim is allowed.  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. §103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. §1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. §103(c) and potential 35 U.S.C. §§102(f) or (g) prior art under 35 U.S.C. §103(a).  
Papers related to this application may be submitted to Group 1600 via facsimile transmission (FAX).  The transmission of such papers must conform with the notice published in the Official Gazette (1096 OG 30, November 15, 1989).  The telephone number to FAX (unofficially) directly to Examiner’s computer is 571-273-0651.  The telephone number for sending an Official FAX to the PTO is 571-273-8300.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner L. E. Crane whose telephone number is 571-272-0651.  The examiner can normally be reached between 9:30 AM and 5:00 PM, Monday through Friday.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. S. Anna Jiang, can be reached at 571-272-0627.  
Any inquiry of a general nature or relating to the status of this application should be directed to the Group 1600 receptionist whose telephone number is 571-272-1600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status Information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see < http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
LECrane:lec
01/15/2022

/LAWRENCE E CRANE/        Primary Examiner, Art Unit 1623                                                                                                                                                                                                ______________________________
	L. E. Crane
	Primary Patent Examiner
	Technology Center 1600